Citation Nr: 1025702	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease with plantar fasciitis of the feet.  

2.  Entitlement to service connection for degenerative joint 
disease, cervical spine.  

3.  Entitlement to service connection for degenerative joint 
disease, lumbar spine.  

4.  Entitlement to service connection for a respiratory 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Willie

INTRODUCTION

The appellant served on active duty from September 1954 to June 
1958 and from July 1958 to September 1976.  

This case initially comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision rendered by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).   

The cases was remanded by the Board for further development in 
January 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has appealed the denial of service connection for 
degenerative joint disease of the cervical and lumbar spine.  
Service treatment records show that neck pain was noted in 
November 1967.  The neck was noted as supple.  Neck soreness was 
again noted the next day.  Tender low back, complaints of muscle 
spasm was noted in July 1970.  An impression was given of 
probable LS sprain, rule out HND.  Examinations in September 
1954, April 1958, June 1960, May 1961, June 1962, May 1963, May 
1964, May 1965, April 1969, February 1972 and November 1975 
revealed normal spine.  In September 1954, April 1958, July 1958, 
August 1958, April 1969 and November 1975, the appellant denied 
arthritis.  He denied recurrent back pain in April 1969 and at 
separation in November 1975.  

Questionable c-spine degenerative joint disease/disk disease was 
noted in May 1987.  A July 1993 MRI revealed findings of normal 
vertebral alignment and diffuse anterior lateral degenerative 
spurring.  There was a loss of disc signal at all disc spaces 
consistent with disc desiccation.  An impression was given of 
diffuse anterior lateral degenerative spurring with age related 
disc desiccation at all disc levels, bulging annuluses at L1-2, 
L2-3 and L4-5, broad based central disc protrusion/small 
herniation at L3-4 with minor central canal stenosis, broad based 
and slightly more prominent to the left L5-S1 disc herniation and 
prominent spurring of the posterior inferior margin of the right 
L5 vertebral body with mild to moderate right foraminal stenosis.  
The appellant underwent lumbar spinal surgery and fusion in 
January 2000.  

When this issue was before the Board previously, the Board found 
that more development was needed for proper adjudication.  
Specifically, the Board found that a VA examination was needed.  
The examiner was asked to determine if the appellant's 
degenerative joint disease of the cervical and lumbar spine were 
attributable to service.  It was also requested that a complete 
rationale for all opinions be provided.  

The appellant was afforded a VA compensation and pension 
examination in March 2009.  During this examination, the 
appellant related that he developed pain in his cervical and 
lumbar spine in approximately 1961.  It was noted that he did not 
receive any treatment but continued to have pain in service.  The 
appellant reported that the pain radiated to his legs.  The 
appellant reported continued low back pain after service.  It was 
noted that he had surgeries for the low back and had to retire in 
1991 because of back pain.  He reported having pain in the neck 
in service.  He related that he has pain in his neck when he 
rotates left and right, otherwise he does not have neck pain.  
There was no radicular pain or incapacitation.  Examination 
revealed no tenderness on palpation of the musculature of the 
lumbar spine or spasm.  Flexion of the lumbar spine was to 30 
degrees with pain.  There was no extension.  There was also no 
right and left rotation or flexion because of pain.  There was no 
cervical spine tenderness on palpation of the musculature.  
Flexion of the cervical spine was to 20 degrees, extension to 40 
degrees without pain and there was 20 degrees of right and left 
rotation and flexion with mild pain.  L4-5, L5-S1 foraminal 
stenosis and spinal stenosis, lumbar foraminotomies and 
arthrodesis along with DJD, and degenerative arthritis of the 
cervical spine was diagnosed.  The VA examiner noted that the 
appellant has related having pain in his neck and lumbar spine 
while in service but he received no treatment until discharge.  
The examiner related that without a diagnosis of the cervical 
spine or lumbar spine disease while in service, it would be 
speculation on the examiner to relate the appellant's current 
cervical and lumbar disease to an in service condition.  

Although the appellant was afforded a VA examination in March 
2009, the Board finds that the opinion renderd is inadequate and 
that another opinion is needed for proper adjudication.  In this 
regard, the Board notes that the VA examiner noted that an 
opinion could not be given on his part without the resort to 
speculation.  However, the examienr did so without an adequate 
explanation.  In addition, the examination/opinion does not 
reflect that some positive service treatment records were 
considered, such as the complaints of neck pain and tender low 
back/muscle spasms.  As such, a remand is warranted so that an 
opinion can be rendered that includes consideration of all the 
service treatment records pertaining to the lumbar and cervical 
spine and provides a complete rationale for all opinion given.

The appellant has also appealed the denial of service connection 
for a respiratory disability.  Service treatment records show 
that pain in chest was noted in September 1956.  URI was noted in 
November 1959.  Chest still clear probably pleuritic in origin 
was noted.  An upper respiratory infection, treated, was noted in 
November 1967.  Examinations in September 1954, April 1958, June 
1960, May 1961, June 1962, May 1963, May 1964, May 1965, April 
1969 and February 1972 revealed normal lungs and chest.  In 
September 1954, April 1958, July 1958, August 1958 and April 
1969, the appellant denied chest pain and shortness of breath.  

Examination in November 1975 revealed abnormal lungs and chest.  
Pulmonary function test revealed 84 percent total vital capacity 
and 95 percent forced expiratory volume.  At that time, the 
appellant denied shortness of breath.  Sharp chest pain was noted 
in April 1990.  An impression of sinusitis/bronchitis with off 
colored sputum was noted in February 2002.  In an August 2004 
examination the appellant was seen for breathlessness.  It was 
noted that the appellant woke up at night short of breath.  
Examination showed the lungs were clear to auscultation and heart 
sounds were regular.  The echocardiogram was within normal 
limits.  

When this issue was before the Board previously, the Board found 
that more development was needed for proper adjudication.  
Specifically, the Board found that a VA opinion was needed.  The 
examiner was asked to determine if the appellant has a 
respiratory disability and, if so, if the disability is related 
to service.  The examiner was asked to state for the record 
whether any currently shown disability is likely, as likely as 
not, or not likely related to service to include the abnormal 
clinical findings shown in November 1965.  

In March 2009, the appellant was afforded a VA compensation and 
pension examination.  During this examination, the appellant 
reported that he has been short of breath for several years and 
such occurs all the time.  He related that he cannot walk 50 
yards before getting more short of breath.  It was noted that the 
appellant smoked one-half pack of cigarettes in service.  It was 
noted that he started when he was 16 and quit in 1983.  
Occasional cough without sputum, but no hemoptysis was noted.  It 
was noted that the appellant did not have TB, bronchitis, 
pneumonia, cor pulmonale, RVH, or pulmonary hypertension.  There 
were also no cardio complaints.  Restrictive lung disease with 
mild impairment was diagnosed.  The examiner opined that this is 
less likely than not related to the military.  The VA examiner 
noted that nowhere in the C-file does it state that the appellant 
has been diagnosed with any kind of lung condition, chest/upper 
respiratory infections.  

The Board finds that although the appellant was afforded an 
examination and an opinion was rendered in March 2009, another 
opinion is warranted.  In this regard, the Board notes that the 
examiner was specifically asked to discuss the abnormal clinical 
findings shown in November 1965.  Although it appears that the 
March 2009 examiner reviewed the appellant's service treatment 
records, the Board notes that the opinion rendered is 
inconsistent with his reported record review.  In this regard, 
the examiner noted that the appellant was diagnosed with upper 
respiratory infection which was treated on November 18, 1967 and 
that he was treated for upper respiratory infections on November 
14, 1957 and in November 1959.  However, the examiner opined that 
the appellant's current disability was less likely than not 
related to the military and that nowhere in the C-file does it 
state that the appellant has been diagnosed with any kind of lung 
condition, chest/upper respiratory infections.  This is a 
contradiction to his earlier statements.  Furthermore, the 
opinion does not adequately address the abnormal clinical 
findings shown in November 1965.  As such, a remand is warranted 
so that an opinion can be rendered in accordance with the remand 
directives issued in February 2009.  

The appellant has appealed the denial of service connection for 
degenerative joint disease with plantar fasciitis of the feet.  
Service treatment records show that pain in the left heel for 
weeks was noted in September 1965.  Mild flat feet no other cause 
evident was noted at that time.  Examinations in September 1954, 
April 1958, June 1960, May 1961, June 1962, May 1963, May 1964, 
May 1965, April 1969, February 1972 and November 1975 revealed 
normal feet.  In September 1954, April 1958, July 1958, August 
1958, April 1969 and November 1975, the appellant denied foot 
trouble.  Bilateral pes planus was noted in July 1986.  Right 
foot hurts; onset 40 years was noted in May 2005.  In July 2005, 
an assessment was given of severe osteoarthritis of the right 
ankle joint, degenerative joint disease, osteophytes ankle joint, 
hallux rigidus 1st MPJ, bursitis and plantar fasciitis.  

When this issue was before the Board previously, the Board found 
that more development was needed for proper adjudication.  
Specifically, the Board found that a VA opinion was needed.  The 
examiner was asked to determine if the appellant's degenerative 
joint disease with plantar fasciitis is attributable to service 
and/or a service connected disease or injury.  The Board notes 
that the appellant was examined in March 2009.  During this 
examination, the VA examiner noted that he was unable to examine 
the right foot because it was casted.  Pes planus of the left 
foot, hammertoe of the second digit of the left foot and valgus 
deformity of the distal phalanx of the left big toe was 
diagnosed.  

The Board finds that another examination is warranted for proper 
adjudication of this claim.  In the regard, the Board notes that 
the examiner related that there is no history of any treatment or 
injury to the appellant's feet in service.  However, the Board 
notes that service treatment records show that pain in the left 
heel for weeks was noted in September 1965 and that mild flat 
feet no other cause evident was noted at that time.  As such, 
there is a showing of treatment for the feet in service.  
The Board notes that degenerative joint disease and plantar 
fasciitis was assessed in July 2005 but the examiner makes no 
mention of these diagnoses and it does not appear that any x-rays 
of the feet were taken.  Furthermore, the examiner was asked to 
address whether the appellant's degenerative joint disease with 
plantar fasciitis is attributable to service and/or a service 
connected disease or injury.  Although he rendered an opinion on 
direct service connection, the Board notes that the examiner did 
not comment on whether there was a secondary connection.  The 
Board notes that the appellant is service connected for pes 
planus.  

The Court has held that a remand by either the Court or the Board 
confers on the appellant, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, 
the examiner is again requested to comply with the Board's remand 
directives, as stated below.

Accordingly, the case is REMANDED for the following action:

1.	Obtain an opinion to determine whether the 
appellant's degenerative joint disease of 
the cervical and lumbar spine are related 
to service.  Upon review of the claims 
file, the examiner should specifically 
state whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the currently diagnosed 
degenerative joint disease of the cervical 
and lumbar spine are related to service.  
A complete rationale for all opinions 
should be provided.

2.	Schedule the appellant for a VA 
examination to determine if he has a 
respiratory disability and, if so, if the 
disability is related to service.  The 
examiner should state for the record 
whether any currently shown respiratory 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to service to include the abnormal 
clinical findings shown in November 1965.  
A complete rationale for all opinions 
should be provided. 

3.	Schedule the appellant for an examination 
to determine if he has degenerative joint 
disease with plantar fasciitis of the 
feet.  If a disability is found, the 
examiner should render an opinion as to 
whether the appellant's degenerative joint 
disease with plantar fasciitis is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to service.  
The examiner should also state for the 
record whether any currently shown 
disability was caused or aggravated by the 
appellant's pes planus.  If so, the 
examiner should discuss the degree of 
aggravation caused by the pes planus.  A 
complete rationale for all opinions should 
be provided.  












The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


